Case 6:20-cv-00892-GKS-LRH Document 28 Filed 05/27/20 Page 1 of 1 PageID 247




          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

ERNEST R. GIBSON, JR.,

              Plaintiff,

v.                                     Case No. 4:19cv469-MW/MAF

MAJOR J. KYSLER, et al.,

          Defendants.
_________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 26, and has also reviewed de novo Plaintiff’s response

agreeing with the report and recommendation, ECF No. 27. Accordingly,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted as this Court’s

opinion. This case is TRANSFERRED to the United States District Court for the

Middle District of Florida, Orlando Division, for all further proceedings. The Clerk

shall also close the file.

      SO ORDERED on May 27, 2020.


                                       s/ MARK E. WALKER
                                       Chief United States District Judge
